An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


              IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA14-1389

                                  Filed: 21 July 2015

North Carolina Industrial Commission, I.C. File No. Y03230

SHARON WALKER, Employee, Plaintiff

              v.

HOLDEN TEMPORARIES, INC., Employer, KEY RISK INSURANCE COMPANY,
Carrier, Defendants.


       Appeal by Plaintiff from opinion and award entered 12 September 2014 by the

North Carolina Industrial Commission. Heard in the Court of Appeals 23 April 2015.


       Scudder & Hedrick, PLLC, by John A. Hedrick, for Plaintiff-appellant.

       Prather Law Firm, P.C., by J.D. Prather for Defendants-appellees.


       DILLON, Judge.


       Sharon Walker (“Plaintiff”) appeals from an opinion and award from the Full

Commission denying her claim for workers’ compensation benefits. For the following

reasons, we affirm the Commission’s opinion and award.

                                      I. Background

       Plaintiff began working for Holden Temporaries, Inc. (“Defendant”), a

temporary employment agency, in April 2011. In October 2011, she was assigned to

work at AAR Corporation, a company which manufacturers mobility shelters for the
                    WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                   Opinion of the Court



United States military. Plaintiff’s job included cleaning the inside of the shelters

with acetone or alcohol and priming and painting any bare metal surfaces. She stated

that she performed her work without any respiratory protection, beyond paper dust

masks, and the shelters did not have any inside fan or exhaust system.

      In December 2011, she complained of some shortness of breath and nausea and

was taken by a night shift supervisor to the hospital where she was admitted for four

days. She subsequently returned to work.

      In March 2012, Plaintiff was admitted to another hospital due to shortness of

breath and was subsequently diagnosed with interstitial lung disease and

hypersensitivity pneumonitis secondary to occupational exposure. She underwent

testing and had a lung biopsy.

      In June 2012, Plaintiff filed a Form 18 claiming that she sustained an injury

or occupational disease to her “[r]espiratory system” as a result of “exposure to

chemicals, fumes and respiratory irritants” while working for Defendant. Defendant

filed a Form 61 denying liability for Plaintiff’s respiratory condition.

      After a hearing on the matter, a deputy commissioner filed an opinion

awarding Plaintiff medical and disability compensation. Defendant filed notice of

appeal to the Full Commission.




                                          -2-
                      WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                   Opinion of the Court



         After review, the Full Commission reversed the decision of the deputy

commissioner and denied Plaintiff’s claim. Plaintiff timely noticed an appeal to this

Court.

                                      II. Analysis

         Plaintiff contends that the Commission erred in denying her claim because (1)

the Commission made findings based on the opinion of a certain expert; and (2) the

Commission’s finding that Plaintiff’s condition was not associated with chemical

exposure to a reasonable degree of medical certainty was unsupported by the evidence.

         In reviewing an opinion and award of the Full Commission, this Court must

determine whether competent evidence supports the Commission’s findings of fact

and whether those findings so supported are sufficient, in turn, to support the

Commission’s conclusions of law. Legette v. Scotland Mem'l Hosp., 181 N.C. App. 437,

442, 640 S.E.2d 744, 748 (2007). Findings supported by competent evidence are

binding on appeal, “even if the evidence might also support contrary findings. The

Commission’s conclusions of law are reviewable de novo.” Id. at 442-43, 640 S.E.2d

at 748. The Industrial Commission is the sole judge of the credibility of the witnesses

and the weight of the evidence, Hassell v. Onslow County Bd. of Educ., 362 N.C. 299,

305, 661 S.E.2d 709, 714 (2008), and, therefore, “may believe all or a part or none of

any witness’s testimony.” Harrell v. J.P. Stevens & Co., 45 N.C. App. 197, 205, 262
S.E.2d 830, 835 (1980).



                                          -3-
                    WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                  Opinion of the Court



                          A. The Industrial Hygiene Study

      Plaintiff argues that the Commission erred in finding and relying on the

opinion of a medical expert, Dr. Hall, who based his opinion in part on the 2013

industrial hygiene study. Specifically, Plaintiff contends that the 2013 study was not

valid because Defendant failed to show that the conditions in which the study was

performed were “substantially similar” to the conditions in which Plaintiff worked.

      Plaintiff is seeking benefits for an unspecified respiratory condition which she

contends is a compensable “occupational disease.” As it is an unspecified respiratory

condition, it is not one of the enumerated “occupational diseases” listed in N.C. Gen.

Stat. § 97-53 (2013). A claim for an occupational disease not otherwise listed in the

statute must be established pursuant to N.C. Gen. Stat. § 97-53(13), which states an

occupational disease is

             [a]ny disease, other than hearing loss covered in another
             subdivision of this section, which is proven to be due to
             causes and conditions which are characteristic of and
             peculiar to a particular trade, occupation or employment,
             but excluding all ordinary diseases of life to which the
             general public is equally exposed outside of the
             employment.

Our Supreme Court has established a three-part test to determine whether a

condition is compensable under N.C. Gen. Stat. § 97-53(13), a test which requires a

plaintiff to show: 1) that the condition for which the plaintiff seeks compensation is

“characteristic of persons engaged in the particular trade or occupation in which the



                                         -4-
                    WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                   Opinion of the Court



claimant is engaged;” 2) that the condition is “not an ordinary disease of life to which

the public generally is equally exposed with those engaged in that particular trade or

occupation;” and 3) that there is “a causal connection between the disease and the

[claimant’s] employment.” Rutledge v. Tultex Corp., 308 N.C. 85, 93, 301 S.E.2d 359,

365 (1983).

      “Plaintiff has the burden of proving that her claim is compensable under the

Workers’ Compensation Act and specifically here, that her claim qualifies as an

occupational disease[,]” Hassell, 362 N.C. at 306, 661 S.E.2d at 714, and that a

medical condition is causally related to the employment. Slizewski v. International

Seafood, Inc., 46 N.C. App. 228, 232-33, 264 S.E.2d 810, 813 (1980). And “where the

exact nature and probable genesis of a particular type of injury involves complicated

medical questions far removed from the ordinary experience and knowledge of

laymen, only an expert can give competent opinion evidence as to the cause of the

injury.” Click v. Pilot Freight Carriers, Inc., 300 N.C. 164, 167, 265 S.E.2d 389, 391

(1980).

      Here, the Commission considered the deposition testimonies of three

physicians that treated Plaintiff: Dr. Knuston, a specialist in emergency medicine;

Dr. Hayes, a specialist in internal and pulmonary medicine; and Dr. Hall, a specialist

in pulmonary and critical care medicine. In its findings, the Commission gave greater

weight to the opinions of Dr. Knutson and Dr. Hall, on the issue of causation. Though



                                          -5-
                    WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                   Opinion of the Court



Dr. Hayes opined that Plaintiff’s exposure at AAR placed her at a greater risk of

developing the condition as compared to members of the general public and that

Plaintiff’s condition was caused by her employment at AAR, Dr. Knutson and Dr. Hall

disagreed with Dr. Hayes’ opinion. Dr. Knutson opined that based on the late onset

of Plaintiff’s conditions it was unlikely that her condition was caused by chemical

exposure, and Dr. Hall opined that Plaintiff’s work at AAR did not place her at

increased risk of developing her condition as compared to members of the public in

general. Plaintiff challenges the portions of the findings in which Dr. Hall relied upon

an industrial hygiene report in making his conclusion. However, Dr. Hall based his

opinion that Plaintiff’s condition was not caused by her employment with AAR, not

only the report, but also on her CT scans and Plaintiff’s medical history.

      Specifically, the Commission found that Dr. Hall’s opinion as to causation

             was based upon the minimal amount of chemicals shown
             in the industrial hygiene report, the fact that the CT scans
             taken after plaintiff left AAR continued to show ground-
             glass opacities which were suggestive of active
             inflammation, and the fact that the history provided by
             plaintiff was not indicative of an acute event.

As to the CT scans, the Commission specifically found that Dr. Hall opined that

             if plaintiff’s condition was caused by chemical exposures at
             AAR, he would expect to see less active inflammation and
             more scarring, once she was removed from the workplace,
             which was not depicted on plaintiff’s CT scans. When
             asked what the cause of plaintiff’s CT finding could be, if
             not her workplace exposure, Dr. Hall indicated that it could
             be something that she was breathing in, or connective


                                          -6-
                     WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                     Opinion of the Court



              tissue or autoimmune disease.

As to Plaintiff’s medical history, the Commission specifically found that Dr. Hall

opined that

              [r]egarding the timing of the onset of plaintiff’s symptoms,
              Dr. Hall noted that the fact that the onset occurred at the
              end of a period when plaintiff was not working would not
              support a causal connection between plaintiff’s workplace
              exposure and her condition “because, given the x-ray
              findings of acute bilateral infiltrates, I would think, if I’m
              going to call that hypersensitivity pneumonitis, it would
              have to be acute, which would imply an acute exposure.
              And if her symptoms began while off [of work], then she
              had no acute work exposure. . . .”

      It was Plaintiff’s burden to establish that her condition was an “occupational

disease” and specifically that the condition was caused by her employment with AAR.

Even assuming arguendo that the Commission erred in relying on the portion of Dr.

Hall’s deposition testimony regarding causation that was based on the industrial

hygiene study, it did not err in basing its conclusion on Dr. Hall’s opinion because Dr.

Hall gave two other independent reasons to support his opinion.                Accordingly,

Plaintiff’s argument is overruled.

                       B. Findings regarding chemical exposure

      Plaintiff next contends that the Commission erred in making finding of fact 27

that “Dr. Knutson opined to a reasonable degree of medical certainty that plaintiff’s

condition when he treated her was unlikely to be associated with chemical exposure.”




                                            -7-
                    WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                   Opinion of the Court



(Emphasis added.) Specifically, Plaintiff points out that Dr. Knutson did not ever

state that his opinion was to a “reasonable degree of medical certainty.”

      As Plaintiff contends, it is true that an expert witness’s testimony that is based

on mere speculation and conjecture does not qualify as competent evidence on issues

of medical causation. Holly v. Acts. Inc., 357 N.C. 228, 232, 581 S.E.2d 750, 753

(2003). However, here, Dr. Knutson’s opinion regarding causation was clear. Dr.

Knutson testified that upon looking at her x-ray, he saw that Plaintiff had pneumonia

and ultimately determined that it was possibly a viral infection and not caused from

chemical exposure at her employer. We hold Dr. Knutson’s testimony supports the

finding that Dr. Knutson opined that “plaintiff’s condition when he treated her was

unlikely to be associated with chemical exposure.”

      As to Plaintiff’s argument regarding the phrase in the finding that Dr.

Knutson’s stated his opinion to “reasonable degree of medical certainty,” we note that

“the expert testimony need not show that the work incident [did not] cause the injury

to a reasonable degree of medical certainty.” Peagler v. Tyson Foods, Inc., 138 N.C.

App. 593, 599, 532 S.E.2d 207, 211 (2000). Rather, it need only provide some evidence

that the condition “might have or could have produced the particular disability in

question.” Id. However, in order to satisfy Plaintiff’s burden of proof, expert opinions

as to causation must reflect the preponderance of the evidence such as in terms of

“reasonable degree of medical certainty” and not possibilities or speculation. Holley,



                                          -8-
                    WALKER V. HOLDEN TEMPORARIES, INC., ET AL

                                  Opinion of the Court
357 N.C. at 234, 581 S.E.2d at 754. Here, Dr. Knutson’s testimony was not offered

as competent evidence to support Plaintiff’s burden but rather to rebut that burden,

as he opined that Plaintiff’s condition was not caused by her work at AAR. Therefore,

any error by the Commission in finding that Dr. Knutson stated his opinion to a

“reasonable degree of medical certainty” is harmless in this case.

      For the foregoing reasons, we affirm the Commission’s opinion and award

denying Plaintiff’s claim’s for compensation.

      AFFIRMED.

      Judge ELMORE concurs.

      Judge GEER concurs in the result only.

      Report per Rule 30(e).




                                         -9-